This cause having been submitted upon the pleadings, evidence and exhibits, after arguments by counsel, and upon the Master’s Report, and the Court having duly considered same and being sufficiently advised,
It Is Ordered, Adjudged and Decreed that the boundary line between the States of Kansas and Missouri, which extends from the intersection of the Missouri River with the 40th parallel, north latitude, southward to the middle of the mouth of the Kaw or Kansas River, be and it is hereby established as the middle line of the main navigable channel of said Missouri River as said river flowed at the time of the filing of Complainant’s Bill of Complaint herein, throughout the entire course of said river from its intersection with the 40th parallel, north latitude, southward to the middle of the mouth of the Kaw or Kansas River, with the exception of such deviations and departures from the course of said Missouri River, as it then flowed, as are covered by and provided for in the written stipulations between the parties and are incorporated in the description of said entire boundary hereinafter set forth.
The boundary line nereinbefore mentioned and hereby established is more particularly described as follows, to-wit:
Beginning with the fortieth parallel of north latitude, the same being the boundary between the State of Kansas and the State of Nebraska, (at its intersection with the Missouri River) thence down the course or channel of the said Missouri River to a place therein opposite which the left bank thereof is a point 15.50 chains West and 9.75 chains South of the Northwest corner of Section Fourteen, *655Township One-South, Range Nineteen-East, Doniphan County, Kansas.
Thence departing upon and from the left bank (at a point 15.50 chs. South of the NW. corner of Sec. 14, T. 1 S., R. 19 E., Doniphan County, Kansas) of the present course or channel of the said Missouri River and running N. 40° 33' E. for a distance of 34.33 chs. ;
Thence N. 73°00' E. for a distance of 20.89 chs.;
Thence N. 72°30' E. for a distance of 21.30 chs.;
Thence N. 73°40' E. for a distance of 5.22 chs. (the same being a point 14.44 chs. South of the SW. corner of Sec. 26, T. 60 N., R. 39 W., Holt County, Missouri);
Thence N. 73°40' E. for a distance of 8.59 chs.;
Thence N. 74°45' E. for a distance of 10.01 chs.;
Thence N. 72°15' E. for a distance of 12.09 chs.;
Thence N. 77°00' E. for a distance of 1.32 chs. (the same being a point 36.24 chs. North of the NW. corner of Sec. 13, T. 1 S., R. 19 E., Doniphan County, Kansas);
Thence N. 73°45' E. for a distance of 6.99 chs. (the same being a point 3.57 chs. South of the quarter section corner on the South side of Sec. 26, T. 60 N., R. 39 W., Holt County, Missouri) ;
Thence N. 73°45' E. for a distance of 33.35 chs. (the same being a point 7.75 chs. North of the center of Sec. 12, T. 1 S., R. 19 E., Doniphan County, Kansas);
Thence S. 85°00' E. for a distance of 40.20 chs.;
Thence S. 83°30' E. for a distance of 8.00 chs. (the samé being a point 38.66 chs. South of the center of Sec. 25, T. 60 N., R. 39 W., Holt County, Missouri) ;
Thence S. 83°30' E. for a distance of 4.95 chs.;
Thence S. 82°45' E. for a distance of 11.01 chs.;
Thence S. 80°30' E. for a distance of 9.91 chs.;
Thence S. 80°00' E. for a distance of 8.95 chs.;
Thence S. 46°00' E. for a distance of 8.67 chs.;
Thence S. 42°30' E. for a distance of 10.45 chs.;
Thence S. 38°00' E. for a distance of 10.98 chs.;
*656Thence S. 40°30' E. for a distance of 9.99 chs.;
Thence S. 38°00' E. for a distance of 9.89 chs. (the same being to the center of the road) ;
Thence S. 18°00' E. for a distance of 12.57 chs.;
Thence S. 14°26' E. for a distance of 13.72 chs.;
Thence S. 8°30' W. for a distance of 11.74 chs. (the same being a point 40.52 chs. West of the SE. corner of Sec. 31, T. 60 N., R. 38 W., Holt County, Missouri);
Thence S. 8°30' W. for a distance of 5.60 chs.;
Thence S. 12°30' W. for a distance of 12.22 chs.;
Thence S. 19°30' W. for a distance of 8.98 chs.;
Thence S. 25°00' W. for a distance of 15.50 chs. (the same being a point 52.98 chs. W. and 1.24 chs. South of the E. quarter corner of Sec. 6, T. 59 N., R. 38 W., Holt County, Missouri, which point also is 68.80 chs. East of and 0.47 ch. South of the corner to Secs. 13, 18, 19, 24 in T. 1 S., Rs. 19 and 20 E., Doniphan County, Kansas);
Thence S. 36°45' W. for a distance of 21.00 chs.;
Thence S. 28°30' W. for a distance of 18.50 chs.;
Thence S. 38° 15' W. (for a distance of 36.30 chs.) to the left bank of the Missouri River, at which latter point the said boundary returns to the left bank of the present course or channel of the said Missouri River and from there down the course or channel of the said Missouri River to the place therein where the said Missouri River intersects the West line of Sec. 28, T. 59 N., R. 38 W., Holt County, Missouri.
Thence from the place where the Missouri River intersects the West line of Sec. 28, T. 59 N., R. 38 W., Holt County, Missouri, on down the course or channel of the said Missouri River, and with the middle line of the maña navigable channel of said Missouri River as the same flowed on the 27th day of May, 1940, through the section of said river known as Eorbes Bend, in a general easterly and southeasterly direction downstream to the lower end of Forbes Bend to a point in the present course or channel *657of said Missouri River opposite which the left bank of said river intersects the North and South center section line of Sec. 1, T. 58 N., R. 38 W., in Holt County, Missouri, and then beginning at said point in the present course or channel of the said Missouri River opposite which point the left bank of the said Missouri River intersects the North and South center section line of Sec. 1, T. 58 N., R. 38 W., in Holt County, Missouri, and thence proceeding down the course or channel of the said Missouri River to the place therein opposite which the left bank of said Missouri River is a point 2,216 feet West and 2,096 feet South of the Northeast corner of the NW. quarter Sec. 22, T. 2 S., R. 21 E. in Doniphan County, Kansas.
Thence departing upon and from the left bank (at a point 2,216 feet West and 2,096 feet South of the Northeast corner of the NW. quarter of Sec. 22, T. 2 S., R. 21 E., in Doniphan County, Kansas) of the present course or channel of the said Missouri River and running thence N. 19° 13' E., 2,200 feet;
Thence N. 46°30' E., 4,312 feet;
Thence N. 29°40' E., 5,104 feet;
Thence N. 35°45' E., 3,432 feet;
Thence N. 44° 10' E., 660 feet to a point 1,298 feet West of the NW. corner of Sec. 12, T. 2 S., R. 21 E. in Doniphan County, Kansas;
Thence in a Northeasterly direction for a distance of 1,868 feet to a point on the W. line of Sec. 1, T. 2 S., R. 21 E. in Doniphan County, Kansas, which latter point on said W. line of said Sec. 1 is 1,350 feet N. of the SW. corner of said Sec. 1 ;
Thence N. 60°00' E., 1,188 feet;
Thence N. 66°25' E., 1,960 feet to a point 820 feet South of the SW. corner of Sec. 24, T. 59 N., R. 37 W. in Holt County, Missouri;
Thence N. 84°05' E., 2',618 feet to a point 534.6 feet South of the S. quarter corner of Sec. 24, T. 59 N., R. 37 W. in Holt County, Missouri;
*658Thence S. 78°00' E., 2,409 feet;
Thence S. 60 W E., 2,323 feet;
Thence S. 43°30' E., 2,748 feet to the left bank of the Missouri River (the same being a point 561 feet upstream from U. S. River Marker numbered 482) at which latter point the said boundary returns upon the left bank of the said Missouri River to the present course or channel of the said Missouri River;
Thence down the course or channel of the said Missouri River to the place therein opposite which the right bank thereof intersects the S. line of Sec. 10, T. 5 S., R. 21 E. in Doniphan County, Kansas;
Thence departing upon and from the right bank of said Missouri River and running thence W. upon the S. line of said Sec. 10, T. 5 S., R. 21 E. in Doniphan County, Kansas, to the SW. corner of said Sec. 10;
Thence North on the W. line of said Sec. 10 for a distance of 1,322 feet;
Thence N. 18°25' W., 1,122 feet;
Thence N. 61°53' W., 793 feet;
Thence S. 88°21' W., 3,434 feet to the W. line of Ogden land;
Thence S. 89°40' W., 1,783 feet on the S. line of the Koch land;
Thence S. 10°03' W., 309 feet;
Thence S. 43°36' E., 196 feet (along center of road);
Thence S. 24°30' W., 504 feet;
Thence S. 27°00' W., 282 feet (to top of levee);
Thence S. 32°30' W., 360 feet (across ditch);
Thence S. 35°34' W., 245 feet;
Thence S. 34°18' W., 809 feet;
Thence S. 30°25' W., 132 feet;
Thence S. 14° 13' W., 1,254 feet, to a point (marked by an old fence corner post) on the N. line of Atchison County, Kansas, which point is 1,571 feet East of the present East bank of Independence Creek;
*659Thence S. 00°00' W., 500 feet;
Thence S. 00° 11' W., 750.65 feet;
Thence S. 14°37' W., 749.35 feet;
Thence S. 14°45' W., 800.00 feet;
Thence S. 14°55' W., 1,000.00 feet;
Thence S. 15°14' W., 1,200.00 feet;
Thence S. 15°02' W., 1,000.00 feet;
Thence S. 14°48' W., 795.00 feet;
Thence N. 71°46' E., 117.00 feet;
Thence N. 48°20' E., 100.00 feet;
Thence N. 00°52' W., 158.75 feet;
ThenceN. 53°36' E., 259.90 feet;
Thence N. 62°28' E., 159.60 feet;
Thence N. 85° 16' E., 326.10 feet;
Thence S. 57°06' E., 519.35 feet;
Thence S. 63°26' E., 268.0 feet;
Thence N. 86° 19' E., 412.0 feet;
Thence S. 57°46' E., 536.0 feet;
Thence N. 71°46' E., 124.0 feet;
Thence N. 12°34' W., 328.1 feet;
Thence N. 16°23' E., 295.8 feet;
Thence N. 40° 17' E., 238.8 feet;
Thence N. 71°29' E., 166.7 feet;
Thence S. 48° 13' E., 201.2 feet;
Thence N. 74°21' E., 694.6 feet;
Thence N. 41°51' E., 125.0 feet;
Thence N. 33°47' E., 59.2 feet;
Thence N. 57°55' E., 193.9 feet;
Thence S. 87°03' E., 369.9 feet;
Thence N. 75°39' E., 285.5 feet;
Thence N. 80°36' E., 361.1 feet;
Thence S. 82°23' E., 304.0 feet;
Thence S. 59° 00' E., 187.7 feet;
Thence S. 34°54' E., 173.1 feet;
Thence S. 24°54' E., 268.1 feet;
Thence S. 05°46' E., 77.8 feet;
*660Thence S. 36°59' W., 338.7 feet;
Thence S. 61° 16' W., 252.4 feet;
Thence S. 62°45' W., 313.3 feet;
Thence S. 17°30' W., 296.5 feet;
Thence S. 11°05' W., 167.2 feet;
Thence S. 01°48' W., 460.6 feet;
Thence S. 25°22' E., 250.1 feet;
Thence S. 73.°38' E., 277.4 feet;
Thence N. 33°02' E., 151.0 feet;
Thence S. 75° 13' E., 329.5 feet;
Thence S. 07°28' E., 126.1 feet;
Thence S. 25°02' W., 244.5 feet;
Thence S. 41°54' W., 215.7 feet;
Thence S. 80°24' W., 251.4 feet;
Thence S. 69°29' W., 210.1 feet;
Thence S. 62°14' W., 495.0- feet;
Thence S. 54°34' W., 386.2 feet;
Thence S. 12°54' W., 443.1 feet;
Thence S. 60|O06' E., 263.4 feet;
Thence S. 02°56' W., 283.3 feet;
Thence S. 80°36' W., 136.4 feet;
Thence S. 64°04' W., 192.8 feet;
Thence S. 62°04' W., 236.8 feet;
Thence S. 57°44' W., 342.2 feet;
Thence S. 62°54' W., 293.0 feet;
Thence S. 73°24' W., 230.3 feet;
Thence S. 60°22' W., 267.4 feet;
Thence S. 49°36' W., 344.1 feet;
Thence S. 49°36' W., 200.0 feet;
Thence S. 49°36' W., 71.4 feet (Northeast corner of St. Benedict’s);
Thence S. 00° 12' W., 180.3 feet;
Thence S. 44°46' W., 162.4 feet;
Thence S. 42°33' W., 528.0 feet;
Thence S. 35°10' W., 621.7 feet;
Thence S. 12°59' W., 254.8 feet;
*661Thence S. 13°20' W., 240.2 feet;
Thence S. 21°23' W., 382.8 feet;
Thence S. 18°05' W., 343.9 feet;
Thence S. 20°47' W., 198.0 feet;
Thence S. 13°18' W., 264.0 feet;
Thence S. 05°40' W., 264.0 feet;
Thence S. 13°Q0' W., 326.0 feet;
Thence S. 19°30' W., 330.0 feet;
Thence S. 26°44' W., 208.6 feet;
Thence S. 00°00' W., 126.1 feet;
Thence S. OOW W., 495.0 feet;
Thence S. 00°00' W., 495.0 feet, to a point upon the right bank of the said Missouri River, at which latter point the said boundary returns upon the right bank of the said Missouri River to the present course or channel of the said Missouri River and running thence down the course or channel of the said Missouri River to the place therein opposite which the left bank of the said Missouri River is 2,898 feet East and 2,124 feet South of the center of Sec. 26, T. 54 N., R. 37 W. in Platte County, Missouri, thence departing upon and from the left bank of the present course or channel of the said Missouri River, and running thence North to a point 1,850 feet South and 258 feet East of the SW. corner of Sec. 24, T. 54, R. 37 W. of the 5th principal meridian in Platte County, Missouri;
Thence E. 481 feet;
Thence N. 15°55' E. 1,924 feet to the South line of the aforesaid Sec. 24;
Thence E. to the North and South center line of Sec. 6, T. 7 S., R. 22 E. in Atchison County, Kansas;
Thence N. to a point 880 feet North of the center corner of said Kansas Sec. 6;
Thence E. 1 mile to a point 880 feet North of the center line of Kansas Sec. 5, T. 7 S., R. 22 E., in Atchison County, Kansas;
Thence S. 880 feet to the center of the aforesaid Kansas Sec. 5;
*662Thence E. 645 feet to the top of a levee;
Thence S. 17° and 30' E., along the top of said levee, 2,772 feet;
Thence S. 14° E., 2,740 feet;
Thence S. 11° and 30' E., 2,721 feet to a point 130 feet East of the SE. corner of Sec. 8, T. 7, R. 22 E. of the 6th principal meridian in Atchison County, Kansas;
Thence S. 5° and 10' E., along the center of a slough, 2,969 feet to the left bank of the Missouri River, the latter point being 1,750 feet West of the SE. comer of the SW. quarter of Fractional Sec. 32, T. 54, R. 36 W. of 5th principal meridian, in Platte County, Missouri, at which latter point the said boundary returns upon the left bank of the said Missouri River to the present course or channel of the said Missouri River;
Thence down the course or channel of the said Missouri River to the place therein opposite which the left bank of the said Missouri River is 1,878 feet West and 1,172 feet North of the W. quarter comer of Sec. 35, T. 7 S., R. 22 E. in Leavenworth County, Kansas;
Thence departing upon and from the left bank of the present course or channel of the said Missouri River and running
Thence S. 65°57' E., 502 feet;
Thence N. 86°03' E.; 207 feet;
Thence N. 74°03' E., 200 feet;
Thence S. 71°57' E., 300 feet;
Thence S. 8 6°57' E., 800 feet;
Thence N. 77°03' E., 2 feet to a point on the West line of Sec. 35, T. 7 S., R. 22 E. in Leavenworth County, Kansas;
Thence N. 77°03' E., 628 feet;
Thence N. 36°03' E., 900 feet;
Thence N. 51°03' E., 900 feet;
Thence N. 63°03' E., 7 feet to a point on the North line of Sec. 35, T. 7 S., R. 22 E. in Leavenworth County, Kansas;
Thence N. 63°03' E., 294 feet;
*663Thence N. 76° 18' E., 292 feet;
Thence N. 78°18' E., Ill feet to a point on the north and south center section line of Sec. 26, T. 7 S., R. 22 E. in Leavenworth County, Kansas;
Thence N. 78°18' E., 648 feet;
Thence N. 84°30' E., 688 feet;
Thence N. 86°66' E., 915 feet;
Thence N. 65°28' E., 450 feet to a point on the East line of Sec. 26, T. 7 S., R. 22 E. in Leavenworth County, Kansas;
Thence N. 65°28' E., 212 feet;
Thence N. 81°57' E., 1,054 feet;
Thence N. 86°29' E., 301 feet;
Thence S. 87°11' E., 350 feet;
Thence S. 85°31' E., 382 feet;
Thence S. 84°30' E., 1,478 feet;
Thence S. 80°00' E., 628 feet;
Thence S. 72°31' E., 196 feet to Bear Creek;
Thence following the meander of said Bear Creek and running thence S. 39°03' E., 601 feet to a point on the North line of Sec. 36, T. 7 S., R. 22 E. in Leavenworth County, Kansas;
Thence S. 39°03' E., 609 feet to a point on the East line of Sec. 36, T. 7 S., R. 22 E. in Leavenworth County, Kansas;
Thence S. 39°03' E., 231 feet;
Thence S. 41°39' E., 1,995 feet;
Thence S. 8°01' E., 505 feet to a point on the East and West center section line of Sec. 31, T. 7 S., R. 23 E. in Leavenworth County, Kansas;
Thence S. 08°01' E., 175 feet;
Thence S. 43°56' E., 290 feet;
Thence S. 78°52' E., 400 feet;
Thence S. 03°00' E., 329 feet;
Thence S. 38°58' E., 480 feet;
Thence S. 68°02' E., 930 feet to a point upon the left bank of the Missouri River where the said Bear Creek *664empties into the said Missouri River and which latter point is 1,039 feet North and 408 feet East of the S. quarter corner of Sec. 31, T. 7 S., R. 23 E. in Leavenworth County, Kansas, at which latter point the said boundary returns upon the left bank of the said Missouri River to the present course or channel of the said Missouri River and running thence down the course or channel of the said Missouri River to the mouth of the Kansas River.
The State of Kansas, its officers, agents and representatives, its inhabitants, and all other persons, are perpetually enjoined from disputing or opposing the sovereignty, jurisdiction and dominion of the State of Missouri over the territory adjudged to said state by or in consequence of this decree; and the State of Missouri, its officers, agents and representatives, its inhabitants, and all other persons, are perpetually enjoined from disputing or opposing the sovereignty, jurisdiction and dominion of the State of Kansas over the territory adjudged to said state by or in consequence of this decree.
That insofar as the claims asserted by Complainant, the State of Kansas, in its Bill and, particularly in paragraphs VI and VII thereof, with respect to the Forbes Bend area of the Missouri River, and the relief sought by said Complainant in and by said Bill, are at variance with the terms of the foregoing decree, such claims and relief are denied and said Bill to this extent is dismissed.
Both States having requested postponement of entry of an order directing the placing of suitable monuments or markers on the above designated boundary until they have had opportunity to consider exchanging certain lands and to make such exchanges, jurisdiction of this cause is retained for the purpose of entering such order at an appropriate time.
The costs of this suit are equally divided between the two States, Complainant and Defendant, and this case is retained on the docket for further orders in fulfillment and enforcement of the provisions of this decree.